15DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 10/20/2021, claims 37-39, 41-49, and 53-60 are pending.
Claims 37-39, 49, 55-57, 59, and 60 have been amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37, 41-46, and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over CN204049335U (see the attached English Translation in 03/16/2018 IDS), hereinafter ‘335 (previously cited), in view of Feder (US2733706A), and further in view of Wei Liang (CN101294719A).
Regarding claim 37, ‘335 discloses an oven appliance (see fig.1) comprising:
a housing (housing 2, see figs.1 and 6-7) comprising a cooking chamber (baking cavity, see abstract), a top portion having an outer surface (the outer surface of the top portion of housing 2) with a first opening (top portion of the housing having the hole 9, see figs.1, 6-7), and a front portion having a front opening (front portion of the housing 2 where covered by the door, see figs.1, 6-7); 

    PNG
    media_image1.png
    605
    677
    media_image1.png
    Greyscale

Annotated figure 1 of ‘335
a first transparent panel (transparent sheet 7A, see figs.6-7. See para.0033, page 3: “a viewing window to observe …transparent sheet 7A...”) fixedly coupled to the housing (housing 2) to close the first opening (hole 9) in the top portion of the housing (top portion of the housing 2), the top portion of the housing (top portion of the housing 2) being opaque (see fig.1, user observes the food from the top view through the observation window device 1. Thus, the top portion of the housing 2 is not transparent and not be able to see through) and surrounding the first transparent panel (transparent sheet 7A),  the outer surface of the top portion top portion of the housing 2) and the first transparent panel (transparent sheet 7A) collectively forming a first external surface of the oven appliance (total upper surface of the housing 2), the first external surface (upper surface of the housing 2) having a first total surface area (total surface area of the upper surface),

    PNG
    media_image2.png
    705
    912
    media_image2.png
    Greyscale

Annotated figure 6 of ‘335
the first transparent panel (transparent sheet 7A) forming a first window such that the cooking chamber is visible from the first external surface through the first window (see abstract: “user can observe the baking food placed in a container of the baking cavity from the top portion of the electric oven”), and wherein a first axis (see first axis in annotated fig.6 below) extends normal to the first external surface (upper surface of the housing 2); 

    PNG
    media_image3.png
    712
    912
    media_image3.png
    Greyscale

Annotated fig.6 of ‘335

a door (door, see figs.1, 6-7. See door in annotated fig.6 below) pivotably coupled to the housing (housing 2) between an open state whereby the front opening forms a passageway into the cooking chamber (open state of the door, where food is inserted into the baking cavity, see fig.1, when the door assembly opens) and a closed state whereby the door closes the front opening (closed state of the door during the cooking process, see fig.6, wherein the door is closed), 

    PNG
    media_image4.png
    478
    801
    media_image4.png
    Greyscale

Annotated fig.6 of ‘335
see door in annotated fig.6 above) comprising a second opening (opening where the door assembly 4 is attached) and a second transparent panel (door assembly 4, see fig.1. See abstract and para. [0015]: “using the utility model can not only be observed from baked goods in front of the door …” Thus, it is clear to the front door 4 comprises a transparent panel so that the user can observe the food inside from the front door) positioned in the second opening (opening where the door assembly 4 is attached), 
(Note: ‘335 also uses the patent No: CN201320349005 as a prior art (see para.0002 of ‘355) to show that the user can observe the toaster oven food through the front glass door, wherein the door comprises the transparent panel 12. Thus, it is clear to state that for the purpose of observing the food inside the housing through the front door, the front door needs to be have a transparent panel as cited in the claim). 
an outer surface of the door (outer surface of the door, see fig.6) forming a second external surface of the oven appliance (front surface of the oven. See second external surface of the electric oven in annotated fig.6 above), the second external surface having a second total surface area (the total surface of the front side, including the door 4 and the surrounding areas around the door 4), the second transparent panel (door 4) forming a second window such that the cooking chamber is visible from the second external surface through the second window (see abstract, the user allows to observe baked goods in front of the door), and wherein a second axis (see second axis in annotated fig.6 below) extends normal to the second external surface (front surface), the second axis (see second axis in annotated fig.6 below) being non-parallel to the first axis (see first axis in annotated fig.6 below. The annotated first and second axes are perpendicular to each other); and 

    PNG
    media_image5.png
    729
    1012
    media_image5.png
    Greyscale

Annotated fig.6 of ‘335
 door 4) occupies at least 25% of the total surface area of the second external surface (total area of the front surface, including the door 4 and the edges around the door 4).  
‘335 does not explicitly disclose
a top surface of the first transparent panel being flush with the outer surface of the top portion of the housing;
the first window occupies between 25% and 75% of the total surface area of the first external surface.
However, Feder discloses a cooking range has a transparent window on the top of the oven, comprising:
a top surface of the first transparent panel (top surface of the transparent panel 32, see figs.1-4) being flush with the outer surface of the top portion of the housing (top wall 12 of the oven’s housing, see figs.1-4 and last lines, col.2- line 1col.3: “The depth of the enbossed portion approximates the thickness of the panel 32, so that the top surface of this panel flush with the surface of the top wall 12”).

    PNG
    media_image6.png
    125
    528
    media_image6.png
    Greyscale

Figure 4 of Feder

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the transparent sheet and top portion of the housing 2 in ‘335 to include the teachings as taught by Feder such that the top surface of the first transparent panel being flush with the outer surface of the top portion of the housing.  Doing so allows the transparent panel forms, in effect, a continuation of the working surface (see col.3, lines 1-4 of Feder). It is free of any projections or obstructions and it could have a pleasing esthetic appearance.
Furthermore, Wei Liang discloses a microwave oven with view window on the top, the top portion of the housing being opaque and surrounding the first transparent panel 520 (see fig.3). The oven comprises:
the first window (window 500 mounted with window glass 520, see figs.2-3) occupies between 25% and 75% of the total surface area of the first external surface (top wall 100 of the casing 100. See the first external surface in annotated fig.2 below).
 

    PNG
    media_image7.png
    664
    1120
    media_image7.png
    Greyscale

Annotated fig.2 of Wei Liang

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the transparent sheet of ‘335, in the combo ‘335 and Feder, to have a bigger size as taught by Wei Liang, such that the first window occupies between 25% and 75% of the total surface area of the first external surface (top surface). The bigger transparent sheet allows food which is under cooking can be clearly seen from the outside though it. Thus, user(s) could observe food in the cooking chamber more detailed. In addition, the courts have held that where general condition of claim is disposed in the prior art (fig. 2), it is not inventive to discover the optimum or workable range (MPEP 2144.05 IIa). In this case the CN204049335U in view of Feder and further in view of Wei Liang teaches certain % window compared to the total surface, and having a specific size of the window area is not inventive according to the courts. Varying the size of said window is recognized as a result-effective variable which is result of a routine experimentation. In this case, varying the size of the window compared to the total 
Regarding claim 41, ‘335 further discloses the first transparent panel (transparent sheet 7A, see figs.1, 6-7) comprises a first surface (upper surface of the transparent sheet 7A, see figs.1, 6-7) that is opposite a second surface (lower surface of the transparent sheet 7A, see figs.1, 6-7), the first and second surfaces being planar (the upper and lower surfaces of the transparent sheet 7A are planar, see figs.1, 6-7).
However, ‘335 does not explicitly disclose the first surface of the transparent panel being flush with the outer surface of the top portion of the housing so that the first external surface of the oven appliance is planar.  
Nevertheless, Feder discloses a cooking range has a transparent window on the top of the oven, comprising:
the first surface of the transparent panel (upper surface of the transparent panel 32, see figs.1-4) being flush with the outer surface of the top portion of the housing (top wall 12 of the oven’s housing, see figs.1-4 and last lines, col.2- line 1col.3: “The depth of the enbossed portion approximates the thickness of the panel 32, so that the top surface of this panel flush with the surface of the top wall 12”) so that the first external surface of the oven appliance is planar (see figs.3-4).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings as taught by Feder in ‘335, such that the first surface of the transparent panel being flush with the outer surface of the top portion of the housing so that the first external surface of the oven appliance is planar.  Doing so allows “the transparent panel 
Regarding claim 42, ‘335 further discloses the first transparent panel (transparent sheet 7A, see figs.1, 6-7) is non-detachably coupled to the housing (housing 2, see figs.1 and 6-7. During the cooking process, the transparent sheet 7A is attached firmly to the housing to observe the food from the top portion).  
Regarding claim 43, ‘355 discloses substantially all the claimed limitations as set forth.
However, ‘355 does not explicitly disclose the first transparent panel comprises glass.  
Wei Liang further discloses the first window (window 500 mounted with window glass 520, see figs.2-3) the first transparent panel comprises glass (window glass 520).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the transparent sheet of ‘355 with the window glass as taught by Wei Liang because the substitution of one known element for another would have yielded predictable results of observing the food inside the cooking chamber. It would be easier for the user(s) to observe the food in the oven with the bigger transparent sheet.
Regarding claim 44,‘335 further discloses the first window (transparent sheet 7, see figs.1, 6-7) comprises a second transparent panel (transparent sheet 7B, see figs.1, 6-7) having a first surface (upper surface of the transparent sheet 7B, see figs.1, 6-7) opposite a second surface (lower surface of the transparent sheet 7B, see figs.1, 6-7), the first and second surfaces (upper and lower surfaces of the transparent sheet 7B, see figs.1, 6-7) being planar, and the second transparent panel (transparent sheet 7B, see figs.1, 6-7) being spaced apart from the first transparent panel (transparent sheet 7A, see figs.1, 6-7) by a gap (see fig.7), wherein the first surface of the second transparent panel (upper surface of the transparent sheet 7B, see figs.1, 6-7) faces the second surface of the first transparent panel (lower surface of the transparent sheet 7A, see figs.1, 6-7).  
Regarding claim 45, ‘335 further discloses the cooking chamber (baking cavity) is entirely enclosed when the door (door, see figs.1, 6-7) is in the closed state (it is clear that the baking cavity is entirely enclosed during the cooking process when the door has to be closed).  
Regarding claim 46, ‘335 further discloses the second surface of the second transparent panel (transparent sheet 7B, see figs.1, 6-7) at least partially defines the cooking chamber (baking cavity).  
Regarding claim 48, ‘335 further discloses the first surface of the second transparent panel (upper surface of the transparent sheet 7B, see figs.1, 6-7) and the second surface of the first transparent panel (lower surface of the transparent sheet 7A, see figs.1, 6-7) are offset by a non-zero distance (see fig. 7).  
Regarding claim 49, ‘335 further discloses an entirety of the first surface of the first transparent panel (upper surface of the transparent sheet 7A) has a first surface area and wherein an entirety of the first surface of the second transparent panel (upper surface of the transparent sheet 7B) has a second surface area
‘335 does not explicitly disclose the first surface area being equal to or greater than the second surface area.  
Feder further discloses an entirety of the first surface of the first transparent panel (upper surface of transparent panel 37, see fig.4) has a first surface area and wherein an entirety of the first surface of the second transparent panel (upper surface of transparent panel 38, see fig.4) has a second surface area (see fig.4), the first surface area (transparent panel 37’s area) being equal to the second surface area (transparent panel 38’s area).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the transparent sheets 7A, 7B of ‘335 to have the first surface area being equal to the second surface area as taught by Feder. Doing so allows to “afford a clear view of the interior of the oven” (see col.4, lines 1-13 of Feder).

Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over ‘335, in view of Feder and Wei Liang as applied to claim 37, and further in view of De' Longhi (US 20170198921 A1)
Regarding claim 38, ‘335 further discloses a third transparent panel (transparent sheet 7B, see fig.7) positioned in the first opening (hole 9) of the top portion (top portion of the housing) and being axially spaced apart from the first transparent panel (transparent sheet 7A, see fig.7) in a direction of the first axis (see first axis in annotated fig.6 above), the third transparent panel being located between the first transparent panel (transparent sheet 7A) and the cooking chamber (baking cavity, see fig.6). 
‘335 does not explicitly disclose an entirety of the third transparent panel has a smaller cross- sectional area than an entirety of the first transparent panel.  
De' Longhi discloses a door for apparatus to cook and/or heat food, having:
an entirety of the third transparent panel (transparent panel 14a, see fig.2) has a smaller cross- sectional area than an entirety of the first transparent panel (transparent panel 14b, see fig.2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the transparent sheets 7A-B of ‘335 to include the teachings as taught by De' Longhi such that an entirety of the third transparent panel (transparent sheet 7B) has a smaller cross- sectional area than an entirety of the first transparent panel (transparent sheet 
Regarding claim 39, ‘335 does not explicitly disclose the first opening is defined by a first perimeter wall, the first perimeter wall comprising a first mounting geometry within which a perimeter portion of the first transparent panel nests and a second mounting geometry within which a perimeter portion of the third transparent panel nests.
However, Feder further discloses the first opening (opening 35, see figs.4-5) is defined by a first perimeter wall (clamping member 40, see figs.4-6), the first perimeter wall (clamping member 40) comprising a first mounting geometry (part 41, see figs.4-6) within which a perimeter portion of the first transparent panel (transparent panel 37, see figs.4-6) nests and a second mounting geometry (part 42, see figs.4-6) within which a perimeter portion of the third transparent panel (transparent panel 38, see figs.4-6) nests.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify ‘335 to incorporate the teachings as taught by Feder, such that the first opening is defined by the first perimeter wall, the first perimeter wall comprising the first mounting geometry within which the perimeter portion of the first transparent panel nests and the second mounting geometry within which the perimeter portion of the third transparent panel nests. Doing so allows to “enable assembling the same with the transparent panels” (see col.3, lines 27-28 of Feder).
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over ‘335, in view of Feder and Wei Liang as applied to claim 44, and further in view of Chang (US 5047610 A)
Regarding claim 47, the modification discloses substantially all the claimed limitations as set forth. 
However, ‘335 does not explicitly disclose the second transparent panel comprises glass.  
Nevertheless, Chang discloses a built-up type electric heat-convection stove, comprising: the second transparent panel comprises glass (front panel 8, see fig.5. Col.2 lines 52-55: “the front panel 8 … made of reinforcing, transparent glass material”).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the door assembly 4 of ‘355 with the front panel made of glass as taught by Chang because the substitution of one known element for another would have yielded predictable results of observing the food inside the cooking chamber. The glass panel allows “the food which is under cooking can be clearly seen from the outside” (see col.2, lines 50-55 of Chang).
Claims 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over ‘335, in view of Feder and Wei Liang as applied to claim 44, and further in view of Park (US 20170261213 A1)
Regarding claim 53, ‘335 further discloses a handle protruding from the outer surface of the door (see handle protruding from the outer surface of the door in annotated fig.1 below), the handle (see handle below) being elongated between first and second side portions of the housing (left and right sides of the housing 2, see fig.1) and terminating at a distal surface (distal surface of the handle).

    PNG
    media_image8.png
    571
    653
    media_image8.png
    Greyscale

Annotated fig.1 of ‘335
 	However, ‘335 does not explicitly disclose the distal surface comprising a display that provides a visual indicia containing cooking information and non-cooking related information.  
Park discloses an oven, comprising:
a handle (handle 50, see figs.7-9) protruding from the outer surface of the door (outer surface of the door unit 40, see fig.8), the handle being elongated between first and second side portions of the housing (left and right side portions of the casing 10) and terminating at a distal surface (surface of the status indicator 54, see fig.8), the distal surface comprising a display (status indicator 54) that provides a visual indicia containing cooking information and non- cooking related information (see para.0113, 0180. The status indicator 54 includes a light source which is equivalent to “display that provides display visual indicia” because the light could turn on or off to inform the user the camera’s operation. It is noted that the claim does not clearly define what “cooking information and non- cooking related information” are. Thus, In the Examiner’s position, when the status indicator 54 is ON, the light is ON, camera is photographing food placed inside the cooking chamber 20. Thus, the status indicator 54’s light source contains information related to cooking; thus, it is cooking information. Vice versa, when the status indicator 54 is OFF, the light in OFF state shows information related to non-cooking condition or non-cooking information).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to replace the handle of ‘335 with Park’s handle, such that the distal surface comprising a display that provides a visual indicia containing cooking information and non-cooking related information as taught by Park. The handle with display surface allows “the user can intuitively recognize operation of the camera by recognizing the turned-on/off state of the status indicator” (see para.0210 of Park). Thus, the handle with the display surface allows to show the status indicator that displays the operation of the oven’s component(s). 
Regarding claim 54, ‘355 fails to disclose the distal surface of the handle lies in a plane that is oblique to the first and second axes and does not intersect the housing or the door, wherein when the door is in the closed state, a top edge of the distal surface of the handle is located a first distance from the second external surface measured in a direction of the second axis and a bottom edge of the distal surface of the handle is located a second distance from the second external surface measured in the direction of the second axis, the second distance being greater than the first distance.
 However, Park further discloses the distal surface (surface of the status indicator 54)  of the handle (handle 50) lies in a plane that is oblique to the first and second axes (surface of the status indicator 54 is oblique to the front and top surfaces of the oven; therefore, surface of the status indicator 54 is oblique to the windows located at front and top surfaces of ‘355)) and does (casing 10) or the door (door 40), wherein when the door (door 40) is in the closed state, a top edge of the distal surface of the handle is located a first distance from the second external surface measured in a direction of the second axis (see annotated first distance in annotated fig.7 below) and a bottom edge of the distal surface of the handle is located a second distance from the second external surface measured in the direction of the second axis (see annotated second distance in annotated fig.7 below), the second distance being greater than the first distance (see fig.7 below).


    PNG
    media_image9.png
    568
    669
    media_image9.png
    Greyscale

See annotated fig.7 below

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the handle of Park in the modified ‘335, such that the distal surface of the handle lies in a plane that is oblique to the first and second axes and does not intersect the .
Claims 55-56 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over CN204049335U, hereinafter ‘335 in view of Wei Liang (CN101294719A).
Regarding claim 55, ‘335 discloses
An oven appliance (electric oven, see title and figs.1, and 6-7) comprising: 
a housing assembly (combination of the housing 2 and door, see figs.1 and 6-7) comprising a housing (housing 2) and a door (door, see figs.1, 6-7. See door in annotated fig.1 below),


    PNG
    media_image10.png
    575
    842
    media_image10.png
    Greyscale

Annotated fig.1 of ‘355

 the housing (housing 2) comprising a cooking chamber (baking cavity, see abstract), a front portion (front portion of the oven) having a front opening (front opening where the door is attached, see front opening in annotated fig.1 above), and a top portion (top portion of the oven) that forms a roof of the cooking chamber (baking cavity), the top portion (top portion of the oven) comprising an exposed outer surface having a first total surface area (total surface area of the top); 
the door (see annotated door above) coupled to the housing (housing 2) and alterable between an open state wherein the front opening is exposed and provides a passageway into the cooking chamber (open state of the door, where food is inserted into the baking cavity, see fig.1, when the door assembly opens) and a closed state wherein the door closes the front opening thereby completely enclosing the cooking chamber (closed state of the door during the cooking process, see fig.6, wherein the door is closed), the door (see annotated door above) comprising an exposed outer surface having a second total surface area (total surface area of the annotated door); 
a first window (transparent sheet 7A, see figs.1, 6-7) located in the top portion of the housing (top portion of the housing 2), the first window formed by a first transparent panel (transparent sheet 7A) that is fixed to the housing (housing 2) and closes a first opening (hole 9) in the top portion of the housing (top portion of the housing 2), door assembly 4) located in the door (see annotated door above. The annotated door includes door assembly 4 and the surrounding areas), the second window (door assembly 4) formed by a second transparent panel (see abstract and para.[0015]: “using the utility model can not only be observed from baked goods in front of the door, it is also able to observe from the top of the oven…”. Thus, it is clear to the front door 4 comprises a transparent panel so that the user can observe the food inside from the front door) that is fixed to the housing (housing 2) and closes a second opening in the door (opening where the door assembly 4 is attached), the second window (door assembly 4) occupying at least 25% of the second total surface area of the exposed outer surface of the door (front surface of the door, including the door assembly and the surrounding areas).  
‘335 does not explicitly disclose the first window occupying between 25% and 75% of the first total surface area of the exposed outer surface of the top portion of the housing.
Wei Liang discloses a microwave oven with view window on the top, comprising:
window 500 mounted with window glass 520, see figs.2-3) occupying between 25% and 75% of the first total surface area of the exposed outer surface of the top portion of the housing (top wall 100 of the casing 100. See the first external surface in annotated fig.2 below).

    PNG
    media_image7.png
    664
    1120
    media_image7.png
    Greyscale

Annotated fig.2 of Wei Liang

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the transparent sheet of ‘335, in the combo ‘335 and Feder, to have a bigger size as taught by Wei Liang, such that the first window occupies between 25% and 75% of the exposed outer surface of the top portion of the housing (top surface of the housing). The bigger transparent sheet allows food which is under cooking can be clearly seen from the outside though it. Thus, user(s) could observe food in the cooking chamber more detailed. In addition, the courts have held that where general condition of claim is disposed in the prior art (fig. 2), it is not inventive to discover the optimum or workable range (MPEP 2144.05 IIa). In this case the CN204049335U in view of Feder and further in view of Wei Liang teaches certain % window 
Regarding claim 56, ‘335 further discloses the exposed outer surface of the top portion of the housing (outer surface of the housing 2, see figs.1 and 6-7) is oriented perpendicular to the exposed outer surface of the door (outer surface of the door, see figs.1 and 6-7).
Regarding claim 58, ‘335 further discloses the first transparent panel (transparent sheet 7A, see fig.1) is non- detachably coupled to the housing (housing 2, see fig.1 during the cooking process, the transparent sheet 7A is attached firmly in the housing to observe the food from the top portion).   
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over ‘335 in view of Wei Liang and further in view of Becke (US 20030209018A1)
Regarding claim 57, ‘335 further discloses a handle protruding from the exposed outer surface of the door (see fig.6).
However, ‘335 does not explicitly disclose the handle terminating in a display surface that lies in a plane that is oblique to the exposed outer surfaces of the top portion of the housing and of the door without intersecting the exposed outer surface of the top portion of the housing or the exposed outer surface of the door, the display surface inclined downwardly and away from the housing, wherein the display surface displays visual indicia containing cooking information comprising cooking temperature, cooking mode, and cooking time. 
Becke discloses built-in electrical kitchen appliances include cookers (also referred to as ovens, see para.003) comprising:
the handle (handle including the bar 8 and display element 9, see figs.3-4) terminating in a display surface (surface of the display element 9) that lies in a plane that is oblique to the exposed outer surfaces of the top portion of the housing and of the door (surface of the display element 9 is oblique to the front and top surfaces of the kitchen appliance (oven). Thus, by incorporating the handle of Becke into ‘335, the surface of the display element 9 would be oblique to the to the exposed outer surfaces of the top portion of the housing 2 and of the door ‘335) without intersecting the exposed outer surface of the door (unit-facing panel 2 of the door 1, see fig.3), the display surface (surface of the display element 9) inclined downwardly and away from the housing (see figs.3-4), wherein the display surface (surface of the display element 9) displays visual indicia containing cooking information comprising cooking temperature (see fig.3, the display element 9 displays temperature. By incorporating the handle including the bar 8 and display element 9 of Burke into ‘335, the display element would display cooking temperature), cooking mode (see claim 5, “the display element 9 displays…a selected dishwashing program”. By incorporating the handle including the bar 8 and display element 9 of Burke into ‘335’s oven, the display element would display cooking program/mode), and cooking time (see claim 5, “the display element 9 displays… operating time” By incorporating the handle including the bar 8 and display element 9 of Burke into ‘335, the display element would display cooking time).  

    PNG
    media_image11.png
    456
    575
    media_image11.png
    Greyscale

Figure 3 of Becke
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the handle of ‘335 with the handle including the bar 8 and display element 9 as taught by Burke, so that the handle terminating in a display surface that lies in a plane that is oblique to the exposed outer surfaces of the top portion of the housing and of the door without intersecting the exposed outer surface of the top portion of the housing or the exposed outer surface of the door, the display surface inclined downwardly and away from the housing, wherein the display surface displays visual indicia containing cooking information comprising cooking temperature, cooking mode, and cooking time.  Doing so allows the user could observe the operating state or an operating variable of the oven is disposed on the handle and it could save space for the cooking oven. In addition to the teaching above, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the handle of ‘335 by the handle including the bar 8 and display element 9 as taught by Burke, . 
Claim 59 are rejected under 35 U.S.C. 103 as being unpatentable over ‘335 in view of Feder (US2733706A), in view of Becke (US 20030209018A1), and further in view of Wei Liang (CN101294719A),
Regarding claim 59, ‘335 discloses
An oven housing assembly comprising: 
a housing (housing 2) defining a cooking chamber (baking cavity, see abstract), the housing (housing 2) comprising a front opening (front portion of the housing 2 where covered by the door, see figs.1, 6-7) and a top opening (hole 9); 

    PNG
    media_image12.png
    548
    613
    media_image12.png
    Greyscale

Annotated figure 1 of ‘335

a transparent panel (transparent sheet 7A, see figs.6-7) positioned in the top opening (hole 9) and coupled to the housing (housing 2) to form a first window (transparent sheet 7A forms the window 1), 
a door (door, see figs.1, 6-7) pivotably coupled to the housing (housing 2) and alterable between an open state whereby the front opening is exposed to form a passageway into the cooking chamber open state whereby the front opening is exposed to form a passageway into the cooking chamber (open state of the door, where food is inserted into the when the door assembly opens) and a closed state whereby the door closes the front opening and baking cavity, see fig.1, the cooking chamber is entirely enclosed (closed state of the door during the cooking process, see fig.6, wherein the door is closed), 
the door comprising: a second window (door assembly 4, see fig.1) that forms a part of an outer surface of the door (the total surface of the front side, including the door 4 and the edges around the door 4), the outer surface of the door having a second total surface area (see fig.1); and 
a handle (handle of the oven, see figs.1 and 6-7) protruding from the outer surface of the door (outer surface of the door, see figs.1 and 6-7) and 

 the second window (door 4) occupies at least 50% of the second total surface area of the outer surface of the door (the total surface of the front side, including the door 4 and the edges around the door 4); and wherein the first window (transparent sheet 7A forms the window 1)is surrounded by the top surface of the housing (top portion of the housing 2)  and the top surface of the housing is oblique (see fig.1, user observes the food from the top view through the observation window device 1. Thus, the top portion of the housing 2 is not transparent and not be able to see through).  
‘335 does not explicitly disclose
a top surface of the housing and the transparent panel being flush and forming a first planar external surface of the oven housing assembly, the first planar external surface of the oven housing assembly having a first total surface area;
a handle terminating at a distal display surface that lies in a plane that is oblique to the first and second windows and does not intersect either of the first and second windows or the outer surface of the door, the distal display surface configured to display cooking information comprising cooking temperature, cooking mode, and cooking time; 
wherein the first window occupies at least 50% of the first total surface area of the first planar external surface of the oven housing assembly.
Feder discloses a cooking range has a transparent window on the top of the oven, comprising:
a top surface of the housing(top surface of the wall 12) and the transparent panel (top surface of the transparent panel 32, see figs.1-4) being flush (see figs.1-4 and last lines, col.2- line 1col.3: “The depth of the enbossed portion approximates the thickness of the panel 32, so that the top surface of this panel flush with the surface of the top wall 12”) and forming a first planar external surface of the oven housing assembly (surface of the transparent panel 32 and working surface 15, see fig.4. Col. 3, lines 1-3: “the transparent panel 32 forms, in effect, a continuation of the working surface 15”), the first total surface area of the top wall, including the transparent panel 32 and working surface 15, see figs.1-4). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the top surface of the housing 2 and the transparent sheet 7A of ‘335 being flush as taught by Feder so that top surface of the housing 2 of ‘335 forming the first planar external surface of the oven housing assembly. Doing so allows the top wall of the housing to be free of any projections or obstructions and it could have a pleasing esthetic appearance.
Furthermore, Becke discloses built-in electrical kitchen appliances substantially include cookers (also referred to as ovens, see para.003) comprising:
a handle (handle including the bar 8 and display element 9, see figs.3-4) terminating at a distal display surface (surface of the display element 9) that lies in a plane that is oblique to the first and second windows (surface of the display element 9 is oblique to the front and top surfaces of the kitchen appliance (oven). Thus, by incorporating the handle of Becke into ‘335, the surface of the display element 9 would be oblique to the first and second windows of ‘335) and does not intersect either of the first and second windows or the outer surface of the door (the surface of the display element 9 does not intersect the facing panel 2 (outer surface) of the door 1, see fig.4) , the distal display surface (surface of the display element 9) configured to display cooking information (information displayed on the display element 9 of the built-in electrical kitchen appliance, see fig.3 and para.003) comprising cooking temperature (see fig.3, the display element 9 displays temperature. By incorporating the handle including the bar 8 and display element 9 of Becke into ‘335, the display element would display cooking temperature), cooking mode (see claim 5, “the display element 9 displays…a selected dishwashing program”. By incorporating the handle including the bar 8 and display element 9 of Becke into ‘335’s oven, the display element would display cooking program/mode), and cooking time (see claim 5, “the display element 9 displays… operating time”. By incorporating the handle including the bar 8 and display element 9 of Becke into ‘335, the display element would display cooking time). 



    PNG
    media_image11.png
    456
    575
    media_image11.png
    Greyscale

Figure 3 of Becke

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the handle of ‘335 with the handle including the bar 8 and display element 9 as taught by Becke, so that the handle terminating at a distal display surface that lies in a plane that is oblique to the first and second windows of ‘335 and does not intersect the outer it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the handle of ‘335 by the handle including the bar 8 and display element 9 as taught by Becke, because the substitution of one known element for another would have yielded predictable results of opening or closing the door. 
In addition, Wei Liang discloses a microwave oven with view window on the top, comprising:
the first window (window 500 mounted with window glass 520, see figs.2-3) occupies at least 50% of the first total surface area of the first planar external surface of the oven housing assembly (see the external surface in annotated fig.3 below).

    PNG
    media_image13.png
    606
    847
    media_image13.png
    Greyscale

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the transparent sheet 7A of ‘335, as modified by Feder above, to have a bigger size as taught by Wei Liang, such that the first window occupies at least 50% of the first total surface area of the first planar external surface of the oven housing assembly. The bigger transparent sheet allows food which is under cooking can be clearly seen from the outside though it. Thus, user(s) could observe food in the cooking chamber more detailed. The courts have held that where general condition of claim is disposed in the prior art (fig. 3), it is not inventive to discover the optimum value (MPEP 2144.05 IIa). In this case the CN204049335U in view of Feder and further in view of Wei Liang teaches certain % window compared to the total surface, and having a specific size of the window area is not inventive according to the courts. Varying the size of said window is recognized as a result-effective variable which is result of a routine experimentation. In this case, varying the size of the window compared to the total surface to .
Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over ‘335 in view of Feder, in view of Becke and Wei Liang as applied to claim 59, and further in view of Mograbi (US 8,929,724 B1)
Regarding claim 60, the modification of ‘335 in view of Becke further discloses the first transparent panel (transparent sheet 7A of ‘335, see fig.1) is fixed to the housing (housing 2 of ‘335, see fig.1), wherein the display (display element 9 of Becke) is a passive display (see fig.3 of Becke), and further comprising a plurality of knobs (see fig.1) 
The modification of ‘335 in view of Becke does not explicitly disclose a plurality of knobs configured to control cooking parameters including cooking temperature, cooking time, and cooking mode.   
Mograbi discloses an oven, comprising:
a plurality of knobs (knobs 49 and 51, see fig.3a) configured to control cooking parameters including cooking temperature, cooking time (“the time or temperature may be adjusted by rotating the knob 51”, see col.4, lines 50-51), and cooking mode (see col.4, lines 40-41: “function adjustment knob 49 to adjust the selected cooking mode or function”).   
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to replace the knob of ‘335 by the knobs as taught by Mograbi. Doing so allows user could adjust the time, temperature, and cooking mode by the knobs.


Response to Arguments
35 U.S.C. § 103 REJECTIONS
Independent Claim 37:
Applicant’s arguments, see Remarks, filed on 10/20/2022, with respect to the rejection(s) of claim(s) 37 under 103 rejections have been fully considered and are persuasive in light of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, wherein the new Wei Liang reference teaches the amended limitation: “the first window occupies between 25% and 75% of the total surface area of the first external surface”.
Dependent Claims 38 and 39:
Applicant’s arguments, with respect to the rejection(s) of claim(s) 38 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, wherein the new De' Longhi reference teaches the amended limitation: “an entirety of the third transparent panel has a smaller cross- sectional area than an entirety of the first transparent panel” recited in claim 38.
Regarding claim 39: with respect to the rejection(s) of claim(s) 39 under 103 rejections have been fully considered and are persuasive in light of new amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, wherein Feder (newly cited reference in claim 39) teaches the newly added limitations
Dependent Claim 49: with respect to the rejection(s) of claim(s) 49 under 103 rejections have been fully considered and are persuasive in light of new 
Dependent Claim 53: Applicant's arguments have been fully considered but they are not persuasive because:
Claim 53 requires: “a handle protruding from the outer surface of the door, the handle being elongated between first and second side portions of the housing and terminating at a distal surface, the distal surface comprising a display that provides a visual indicia containing cooking information and non- cooking related information.”
Park disclose the handle 50 handle protruding from the outer surface of the door 40. the handle being elongated between Left and right-side portions of the casing 10 and terminating at the surface of the status indicator 54. The status indicator 54 includes a light source which is equivalent to “display that provides display visual indicia” because the light could be seen by the user and could be turned on or off to inform the user the camera’s operation. It is noted that the claim does not clearly define what “cooking information and non- cooking related information” are. Thus, In the Examiner’s position, when the status indicator 54 is ON, the light is ON, camera is photographing food placed inside the cooking chamber 20. Thus, the status indicator 54’s light source contains information related to cooking; thus, it is cooking information. Vice versa, when the status indicator 54 is OFF, the light in OFF state shows information related to non-cooking or non-cooking information. Thus, Park discloses the limitation: “a handle protruding from the outer surface of the door, the handle being elongated between first and second side portions of the housing and terminating at a distal surface, the distal surface comprising a display that 
Independent Claim 55:
With respect to the rejection(s) of claim(s) 55 under 103 rejections have been fully considered and are persuasive in light of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, wherein the new Wei Liang reference teaches the amended limitation: “the first window occupies between 25% and 75% of the total surface area of the first external surface”.
Dependent Claim 57:
With respect to the rejection(s) of claim(s) 57 under 103 rejections have been fully considered and are persuasive in light of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, wherein the new Becke reference discloses the amended limitations in claim 57.
Independent Claim 59:
With respect to the rejection(s) of claim(s) 59 under 103 rejections have been fully considered and are persuasive in light of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, wherein the new Wei Liang has the window occupies at least 50% of the surface area while still being surrounded by the top surface of the housing. In addition, the new Becke reference presents “the distal display surface configured to display cooking information comprising cooking temperature, cooking mode, and cooking time” as recited in claim 59.
Claim 60 is rejected by the virtue of their dependency from claim 59.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130139441 A1 discloses an oven, having:
An oven appliance comprising: a housing comprising a cooking chamber, a top portion having an outer surface with a first opening, and a front portion having a front opening; a first transparent panel 29 fixedly coupled to the housing to close the first opening in the top portion of the housing, the top portion of the housing being opaque and surrounding the first transparent panel, the outer surface of the top portion of the housing and the first transparent panel collectively forming a first external surface of the oven appliance, the first external surface having a first total surface area, the first transparent panel 29 forming a first window such that the cooking chamber is visible from the first external surface through the first window, and 

    PNG
    media_image14.png
    392
    465
    media_image14.png
    Greyscale


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761